Citation Nr: 1039809	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for toenail fungus. 

2. Entitlement to service connection for pes planus. 

3. Entitlement to service connection for arthritis of the feet, 
to include as secondary to pes planus. 

4. Entitlement to an initial compensable evaluation for 
residuals, scar status post cholecystectomy with incidental 
appendectomy

5. Entitlement to a separate and compensable evaluation for 
residuals of status post cholecystectomy with incidental 
appendectomy, to include bowel or abdominal problems. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1970 and July 1984 to November 1984. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
which denied service connection for  toenail fungus, pes planus, 
and arthritis in the feet and granted service connection with a 
noncompensable evaluation for residuals, scar status post 
cholecystectomy with incidental appendectomy. 

The Veteran and his representative raised claims of entitlement 
to additional disabilities of the bowel and abdominal as 
additional residuals of his in-service surgery which are not 
included in the evaluation for the surgical scar.  He is entitled 
to compensation for all separate and distinct manifestations of 
his injury.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
issues have been recharacterized to reflect the Veteran's 
contentions and the evidence of record. 

The issue of a separate and compensable evaluation for residuals 
of status post cholecystectomy with incidental appendectomy to 
include bowel or abdominal problems is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. Toenail fungus was not first manifested on active duty 
service, and the preponderance of the evidence is against a 
finding that any such condition is related to military service.

2. Pes planus was not first manifested on active duty service, 
and the preponderance of the evidence is against a finding that 
any such condition is related to military service.

3.  Arthritis of the feet was not first manifested on active duty 
service, and the preponderance of the evidence is against a 
finding that any such condition is related to military service. 

4. The Veteran's scar status post cholecystectomy with incidental 
appendectomy measures 22cm by 2 cm (44 square centimeters) and is 
manifested by symptoms of pain.


CONCLUSIONS OF LAW

1. The criteria for service connection for toenail fungus have 
not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for service connection for pes planus have not 
been met.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The criteria for service connection for arthritis of the feet 
have not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The criteria for an evaluation of 10 percent for a scar 
status post cholecystectomy with incidental appendectomy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Code 7804 ( 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a 
September 2007 letter.   Notice was supplemented in May 2008, 
after initial adjudication of the claim, followed by 
readjudication of the claim in a statement of the case.  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was not examined by VA in conjunction with the claims 
of service connection for toenail fungus, pes planus, and 
arthritis of the feet; however, no such examination is necessary 
in this case because there is no evidence of any in-service 
complaints or treatment for any of the conditions, nor is there 
any evidence to indicate that any of these conditions may be 
associated with the Veteran's service.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination to evaluate his scar.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110. 
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service. A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service. See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence. See also, 
38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence 
is in relative equipoise, the veteran prevails. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). The preponderance of the 
evidence must be against the claim for benefits to be denied. See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post- service 
development of a presumptive disease to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. See 38 C.F.R. §§ 3.307, 3.309 (a).

Toenail Fungus 

The Veteran contends that he developed toenail fungus in service 
and that it has continued ever since. 

While the Veteran is competent to say he developed toenail fungus 
in service, the evidence of  record does not support his 
assertion.  Service treatment records show no complaints of, 
treatment for or diagnosis of toenail fungus during service.  
Non-service medical examinations and histories from 1984, 1988 
and 1992 are similarly silent as to any reports of toenail 
fungus. 

The only evidence of toenail fungus is a July 2005 private 
record, twenty one years after discharge, which diagnosed the 
Veteran with significant onychomycosis; however no opinion as to 
the etiology of onychomycosis was provided.  

There is no evidence of toenail fungus in service; no evidence of 
or complaints of toenail fungus until twenty one years after 
service in July 2005; and no evidence that the July 2005 
diagnosed onychomycosis is in anyway related to the Veteran's 
service.  

The preponderance of the evidence is against the claim of service 
connection for toenail fungus; there is no doubt to be resolved; 
and service connection is not warranted.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




Pes Planus 

The Veteran contends that he developed pes planus in service and 
that it has continued ever since. 

Service treatment records show no complaints of, treatment for or 
diagnosis of pes planus during service.  In September 1981, not 
during service, the Veteran reported stopping exercising due to 
foot pain; however in November 1982 he reported a medical history 
of no foot problems.  In July 1984, during his second period of 
service, the Veteran was examined; however no foot problems were 
found.  

While the Veteran is competent to say he developed pes planus in 
service, the evidence of  record does not support his assertion.  
The Veteran was first diagnosed with bilateral pes planus in a 
May 1988 post service medical examination. 

Private treatment records for the Veteran's foot conditions were 
received; however no opinion as to the etiology of pes planus was 
provided, nor is there any indication that the Veteran's pes 
planus is in any way related to service. 

There are no complaints of or treatment for pes planus in 
service.  Pes planus was first diagnosed in May 1988, more than 
three years after service and there is no medical evidence 
indicating that the Veteran's pes planus is related to service.  

The preponderance of the evidence is against the claim of service 
connection for pes planus; there is no doubt to be resolved; and 
service connection is not warranted.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Arthritis of the feet, to include secondary to pes planus 

The Veteran contends that the arthritis of the feet is secondary 
to pes planus. 

Service connection can be granted on a secondary basis.  Except 
as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition. 
38 C.F.R. § 3.310(a).

However, as the Veteran is not service connected for pes planus 
the issue of whether his pes planus caused or contributed to his 
arthritis of the feet is moot.  There can be no secondary service 
connection without a service connected disability. 

Service treatment records demonstrated no complaints of or 
treatment for arthritis of the feet in service or within one year 
of service.  Arthritis of the feet was first noted in May 1988.  
There is no evidence to suggest that the Veteran's arthritis of 
the feet is related to his service on a direct basis.  

The preponderance of the evidence is against the claim of service 
connection for arthritis of the feet; there is no doubt to be 
resolved; and service connection is not warranted.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The rating schedule as applied to disabilities of the skin was 
amended effective October 23, 2008, during the pendency of the 
Veteran's claim.  The new criteria applies only to claims filed 
on or after October 23, 2008; however the Veteran can request or 
the Board can consider, on its own, whether application of the 
new criteria would be beneficial to the Veteran.  The RO applied 
the older criteria, as the claim was adjudicated prior to the 
effective date of the change in regulations.  However, under 
either the old or new criteria, a compensable 10 percent 
evaluation is assignable.

Prior to October 2008, Code 7804 provided a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) to 
Diagnostic Code 7804 provided that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) provided 
that a 10-percent rating will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would not 
warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 
7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118.

After October 2008, Code 7804 provides that one or two painful or 
unstable scars warranted a 10 percent evaluation.  Three or four 
such scars were assigned a 20 percent rating, and five or more 
scars were rated 30 percent disabling.  Note (1) to the Code 
defines an unstable scar as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  According to 
Note (2), if one or more scars are both unstable and painful, 10 
percent is added to the evaluation that is based on the total 
number of unstable or painful scars.  Note (3) provides that 
scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under this diagnostic code, when 
applicable.

While in service, in April 1966, the Veteran underwent a 
cholecystectomy with incidental appendectomy.  

At a July 2008 VA examination, the Veteran was found to have a 
painful surgical scar with no skin breakdown in his right lower 
abdomen.  There was a mild indentation that was immeasurable and 
no inflexibility of the scar.  The scar measured 2 centimeters by 
22 centimeters (44 square centimeters).  The scar adhered to the 
underlying tissue but was not tender on palpation, there was no 
limitation of motion or loss of function, no underlying soft 
tissue damage and no skin ulceration or breakdown over the scar.  
The Veteran reported that his scar was painful. 

Based on the Veteran's reported pain at the site of the scar a 10 
percent evaluation is warranted under Diagnostic Code 7804.  The 
Veteran is competent to describe this symptomatology, as it is 
observable to him and requires no specialized medical knowledge 
or training to evaluate.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  The 
VA examiner, who did not find tenderness on palpation, does not 
contradict the subjective report, and a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

An evaluation higher than 10 percent is not provided for under 
the old criteria.   Under the new criteria a higher evaluation is 
granted for three or more scars.  As the Veteran only has one 
scar a higher evaluation is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 effective October 23, 2008. 

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  However, there has been no showing that the service-
connected scar has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
scheduler standards.  There is no doubt that the Veteran has pain 
from his scar.  However, the regular scheduler criteria 
contemplate the symptomatology shown in this case.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does 
not demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


REMAND

The Veteran contends that he is entitled to an increased 
evaluation for his residuals of post cholecystectomy with 
incidental appendectomy as he has had bowel problems ever since 
his April 1966 surgery.  

The July 2008 VA examination did not address the issue of whether 
the Veteran's surgery caused bowel or abdominal problems.  It is 
also unclear from the record if the abdominal scar may be the 
cause of bowel or abdominal problems. 

Additional development is necessary.  Specifically, the Veteran 
should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  
The examiner is to determine whether the 
Veteran currently has any bowel or abdominal 
problems. 

The examiner is to provide an opinion as to 
whether it is at least as likely as not that 
any currently diagnosed bowel or abdominal 
problems are a result of the cholecystectomy 
with incidental appendectomy, a result of the 
scar from the cholecystectomy with incidental 
appendectomy or a result of the Veteran's 
service. 

All opinions must be accompanied by a clear 
and complete rationale which discusses all 
relevant evidence of record.  

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for residuals of status post 
cholecystectomy with incidental appendectomy, 
to include bowel or abdominal problems.  If 
the decision is adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and give 
them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








ORDER

Entitlement to service connection for toenail fungus is denied 

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for arthritis of the feet, to 
include as secondary to pes planus is denied. 

Entitlement to a 10 percent evaluation for residuals, scar status 
post cholecystectomy with incidental appendectomy, is granted. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


